DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to amendment filed on October 26, 2021. Claims 1 and 18 have been amended. No claims have been added or canceled. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the computing device" in lines 9-10. There is insufficient antecedent basis for this (i.e., the computing device) limitation in the claim. Therefore, appropriate correction is required. 
              Dependent claims 2-8 are also rejected due to their dependency on independent claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth et al. (US. Pub. No. 2007/0226365 A1, hereinafter Hildreth) in view of Ramaley et al. (US. Pub. No. 2015/0052434 A1, hereinafter Ramaley).

Regarding claim 1. 
         Hildreth teaches a method comprising: storing a digital media file on a source device associated with a distributed network, the digital media file being associated with a set of subscribers (note that the Examiner has interpreted the terms like images, audio files, video files, and spreadsheets as a “digital media file” per Applicant’s disclosure in ¶ [00018] and thus, Hildreth teaches in ¶ [0035] that the media sources 114 includes documents, spreadsheets, audio files, video files, text files, image files, multimedia files, interactive multimedia files, or data files and further teaches in ¶ [0037] that the source device 102 of Fig. which is equivalent to “source device” stores the received digital media content files such as, spreadsheets, audio files, video files, text files, image files, multimedia files, interactive multimedia files, or data files which are equivalent to “digital media file” and further indicates that how users equivalent to “set of subscribers” use one or more target devices 104 which are equivalent to “computing devices” linked for distribution of digital media content files through communication networks 110 “distributed network”); 
           providing a file representing the digital media file to each of a plurality of computing devices associated with the set of subscribers via the distributed network in response to storing the digital media file on the source device, each of the plurality of computing devices storing a media player application (Hildreth teaches in ¶ [0037]-[0038] that the digital media content which includes different files distributed to each of one or more target devices 104 which are equivalent to “ a plurality of computing devices” that can be held by users “set of subscribers” and further indicates how the source device 102 of Fig. 1 “source device”  stores the digital media content after receiving from the DMC (Digital media content) 212 of Fig. 1 and further the one or more target devices 104 “the plurality of computing devices” include any personal computing device for example, having media players, such as personal computers, personal audio or video players, hard-drive storage devices and further teaches in ¶ [0092] that the media player application 204. For example, like other media source applications 202, a media player application 204 may supply various forms of media content 212); and Hildreth is not limited to any specific type of digital media file to be able to utilized on each files destined only for those devices to handle the task of heuristically to determine the appropriate utilization of resources for transcode operations. However, Hildreth does not explicitly teach utilizing the file representing the digital media file at the media player application stored on each of the plurality of computing devices to provide the digital media file to the computing device and thus, the Examiner still introduces and cites a secondary prior art of record for supporting the teachings of Hildreth.
utilizing the file representing the digital media file at the media player application stored on each of the plurality of computing devices to provide the digital media file to the computing device (Ramaley teaches in ¶ [0037] a media file is provided by a publisher utilizing a client computer 130. Although this example involves the use of a client computer 130, any networked computing device can be used by the publisher to execute the upload process and further teaches in ¶ [0026] the server may distribute the received media file to a plurality of remote computing devices depending on the multimedia service requested by the user).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ramaley by including a method of utilizing the media file provided by the publisher and distributing them to a remote computing devices based on user request ([0037] and [0026]) into the teachings of Hildreth the media player application and source device ([0037]-[0038] and [0091]). One would have been motivated to do so since this method involves receiving a user selection of a primary service provider, a secondary service provider, and primary login information for the primary service provider. The primary service provider is caused to generate a derivative media file, based on the primary login information and a source media file. The secondary service provider is caused to deliver the derivative media file by a network, based on secondary login information and this method helps the primary service provider to generate a derivative media file, based on the primary login information and a source media file, thus allows a user to utilize a number of service providers without the need to produce, distribute and track multiple media files for each media. The computing device efficiently manages and tracks large quantities of sizable media files between multimedia computing systems associated with different service providers.
Regarding claim 3. 
          Hildreth teaches wherein the file representing the digital media file is utilized at the media player application stored on a given one of the first proper subset of computing devices without input from an associated subscriber of the plurality of subscribers (Hildreth teaches in ¶ [0091] the proper utilization or operation can be performed by the media player for example, presented on one or more target devices 104 that can be held by users which are equivalent to “a plurality of computing devices associated with the plurality of subscribers”, and also teaches in ¶ [0104] about the digital media content 212 is organized into subsets may be pre-established or established based on user input. For example, subsets of transcoded digital media content 214 “first proper subset computing device” that meet certain subset selection criteria 221 may be pre-established store in one or more information repositories 211 “second proper subset computing device” without any additional requirements “ without input”).
Regarding claim 4. 
         Hildreth teaches wherein the media player application is configurable by a given subscriber to provide a predetermined condition, the media player application automatically deleting the digital media file when the condition is met (Hildreth teaches in ¶ [0067] that the desired media identified in the 1.sup.st column for Target Device A has been stored in the media library 208, and that it has already been transcoded and copied to Target Device A. After transcoded media content 214(A) in the transcode cache 220 has been transferred to the appropriate target device 104 that can be held by user which is equivalent to “a given subscriber” it may delete a piece of content within a certain period of time (for example, one week after it was last used), or if space is needed for new transcoded content, or for any combination of reasons. Note that deleting the content based on time constraints or period of time to make free the storage space for download indicates “a predetermined condition met” in light of the instant Application disclosure ¶ [0047]).

Regarding claim 5. 
wherein the media player application is configured to monitor available disk space on an associated one of the plurality of computing devices and the predetermined condition is a determination that the available disk space of the associated computing device has fallen below a threshold value (Hildreth teaches in ¶ [0067] that the desired media identified in the 1.sup.st column for Target Device A has been stored in the media library 208, and that it has already been transcoded and copied to Target Device A. After transcoded media content 214(A) in the transcode cache 220 has been transferred to the appropriate target device 104 that can be held by user which is equivalent to “a given subscriber” it may delete a piece of content within a certain period of time (for example, one week after it was last used), or if space is needed for new transcoded content, or for any combination of reasons and further teaches in ¶ [0007] for example, desktop video can consume disk space at rates in excess of 1 GB per hour, and the complexity of the video encoding process causes video transcoding to generally take between 1/2 and 2.times "real time" to complete downloading. Here the desktop video can consume disk space and takes 2 times more space and this indicates that the “the associated computing device has fallen below a threshold value”. Therefore, performing all file transcoding tasks at the actual time that media files are being transferred to a device may no longer be acceptable).
Regarding claim 6. 
              Hildreth further teaches monitoring, at the media player application stored on each of the plurality of computing devices, a time at which each of the set of subscribers access the digital media file (Hildreth teaches in ¶ [0067] that the transcode manager 216 monitoring the transcoded media content in the transcode cache until such time as it is copied to the other device or devices and further teaches in ¶ [0060] that the appropriate target device 104 that can be held by user which is equivalent to “a given subscriber” access a media file from one format to another (e.g., MP3 to WMA), wherein the predetermined condition is a passage of a predetermined period of time since one of the time at which a given subscriber of the set of subscribers accessed the digital media file, a time at which a given subscriber of the set of subscribers first accessed the digital media file, and a time at which the digital media file was stored on the computing device (Hildreth teaches in ¶ [0067] that the desired media identified in the 1.sup.st column for Target Device A has been stored in the media library 208, and that it has already been transcoded and copied to Target Device A. After transcoded media content 214(A) in the transcode cache 220 has been transferred to the appropriate target device 104 that can be held by user which is equivalent to “a given subscriber” it may delete a piece of content within a certain period of time (for example, one week after it was last used), or if space is needed for new transcoded content, or for any combination of reasons. Note that deleting the content based on time constraints or period of time to make free the storage space for download indicates “a predetermined condition met” in light of the instant Application disclosure ¶ [0047]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Ramaley further in view of CRASTA et al. (US. Pub. No. 2018/0307501 A1, hereinafter CRASTA).
Regarding claim 2. Hildreth in view of Ramaley teaches the method of claim 1. 
            Hildreth further teaches wherein providing the file representing the digital media file to each of the plurality of computing devices comprising utilization and digital media file, source device and  a media player (Hildreth teaches in ¶ [0037] that the source device 102 of Fig. which is equivalent to “source device” stores the received digital media content files such as, spreadsheets, audio files, video files, text files, image files, multimedia files, interactive multimedia files, or data files which are equivalent to “digital media file” and further teaches in ¶ [0091] once the above listed digital media files are identified, the proper utilization or operation can be performed by the media player for example,  presented on one or more target devices 104 which are equivalent to “ a plurality of computing devices” that can be held by users “set of subscribers”, Hildreth also teaches in ¶ [0104] about the digital media content 212 is organized into subsets may be pre-established or established based on user input. For subsets of transcoded digital media content 214 “first proper subset computing device” that meet certain subset selection criteria 221 may be pre-established store in one or more information repositories 211 “second proper subset computing device”) but Hildreth does not include terms like “torrent file” and “magnet link” and thus, Hildreth in view of Ramaley does not explicitly teach utilizing the one of the torrent file and a magnet link representing the torrent file at the media player application stored on each of a first proper subset of the plurality of computing devices to provide the item of digital media content from the source device to each of the first proper subset of the plurality of computing devices via the distributed network; utilizing the one of the torrent file and the magnet link at the media player application stored on each of a second proper subset of computing devices to provide 39GXC-028793 US ORD the digital media file from one or more of the first proper subset of computing devices to each of the second proper subset of computing devices; establishing a torrent file representing the digital media file in response to storing the digital media file on the source device; providing one of the torrent file and a magnet link representing the torrent file to each of the plurality of computing devices via the distributed network; and utilizing the one of the torrent file and the magnet link at the media player application stored on each of a second proper subset of computing devices to provide 39GXC-028793 US ORD the digital media file from one or more of the first proper subset of computing devices to each of the second proper subset of computing devices.
        However, CRASTA teaches utilizing the one of the torrent file and a magnet link representing the torrent file at the media player application stored on each of a first proper subset of the plurality of computing devices to provide the item of digital media content from the source device to each of the first proper subset of the plurality of computing devices via the distributed network (CRASTA teaches in ¶ [0019] in the peer-to peer (P2P) provided a torrent file which consists of a file information and announces servers when a computing system enters a network consisting of peer computing systems, the computing system loads the announce servers from torrent file and gets the peer and seeder utilizing the magnet link and further teaches in ¶ [0020] that utilization of magnet links is made intelligent with real-time trustable peers using dynamic magnetic links using a magnet link engine (MLE) and the image or booting computing systems over a network, and each computing system in need of booting is can be provided with a boot image by its nearest peer in a P2P network “via the distributed network”); 
        utilizing the one of the torrent file and the magnet link at the media player application stored on each of a second proper subset of computing devices to provide 39GXC-028793 US ORD the digital media file from one or more of the first proper subset of computing devices to each of the second proper subset of computing devices (CRASTA teaches in ¶ [0019] how the computer system using a torrent file which is consists of file information and announces servers. When a computing system enters a network consisting of peer computing systems to load the announce servers from torrent file so that a requestor computing system can download a boot image from a peer/seeder and further teaches in ¶ [0050] how to choose the correct seeder computer system 230a and 230b which are equivalent to “first and second proper subset device” to download the boot image that includes a torrent file based on a client application, the MLE being the server of this application client/server application) to facilitate the requestor computer system 220 joining the P2P network 270);
           establishing a torrent file representing the digital media file in response to storing the digital media file on the source device (CRASTA teaches in ¶ [0019] that a peer-to-peer (P2P) network connection is performed and a computing system using a torrent file work as follows. This torrent file consists of file information and announces servers. When a computing system enters a network consisting of peer computing systems which includes the entire peer list is loaded by the torrent client which is active and equivalent to “source device” and further teaches in ¶ [0003] how to initiate a peer to peer network and storing file based on the request instruction); and 
           providing one of the torrent file and a magnet link representing the torrent file to each of the plurality of computing devices via the distributed network (CRASTA teaches in ¶ [0019] that the torrent client is updated, depending on a distance matrix, a requestor computing system can download a boot image from a peer/seeder in a P2P network environment “distributed network” at least before utilizing a dynamic magnet link).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of using a magnet link in a torrent file ([0019]) of CRASTA into the teachings of Hildreth in view of Ramaley invention. One would have been motivated to do so since this technique helps for the improvement in the efficiency and efficacy of booting in a P2P network environment before utilizing a dynamic magnet link enables a requestor to receive a boot image without any peer discovery or verification preceding this action and also on-demand network access to a shared pool of configurable computing resources rapidly provisioned and released with minimal management effort or interaction with a provider of the service and thus helps to improve user experience and save time.
           
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Ramaley further in view of Levinson (US. Pub. No. 2019/0221131 A1, hereinafter Levinson).

Regarding claim 7. Hildreth in view of Ramaley teaches the method of claim 1.
          Hildreth further teaches wherein the digital media file includes a first item of digital media content and a second item of digital media content, and utilizing the file representing the item of digital media content at the media player application at a given computing device (Hildreth teaches in ¶ [0034] that non-commercial and commercial media content items. For example, non-commercial media content items are photos, music, videos, playlists, and the like and commercial media content documents, spreadsheets, audio files, video files, text files, image files, multimedia files, interactive multimedia files, or data files).
     Hildreth in view of Ramaley does not explicitly teach simultaneously displaying each of the first item of digital media content and the second item of digital media content via the media player application.
      However, Levinson teaches simultaneously displaying each of the first item of digital media content and the second item of digital media content via the media player application (Levinson teaches in ¶ [0090] that the system includes media file which includes audiovisual media file including a digital video file from a first source and a second source simultaneously display to the user based on a time stamp).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of simultaneously displaying audiovisual media file or contents ([0090]) of Levinson into the teachings of Hildreth in view of Ramaley invention. One would have been motivated to do so in order to display the selected content which is associated with a second segment of the first core media file and is displayed when the second segment of the first core media file is played and transmitted to a user device having a display to cause the user device to playback the first core media file, the first supplemental content, and the second supplemental content and thus permit a user to view the entirety of digital media module without interruption while marking portions or segments for later reviewing. The method efficiently facilitates the production and distribution of customized digital media modules in an efficient manner.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Ramaley further in view of Levinson further in view of Bilinski et al. (US. Pub. No. 2017/02777376 A1, hereinafter Bilinski).

Regarding claim 8. Hildreth in view of Ramaley further in view of Levinson teaches the method of claim 7.
          Hildreth in view of Ramaley further in view of Levinson as a whole teaches the playback but they do not explicitly uses the term “playback position” and thus, Hildreth in view of Ramaley further in view of Levinson does not explicitly teach monitoring a first playback position, associated with the first item of digital media content, at the media player application; monitoring a second playback position, associated with the second item of digital media content, at the media player application; and altering the first playback position when a time difference between the first playback position and the second playback position exceeds a threshold value. 
       However, Bilinski teaches monitoring a first playback position, associated with the first item of digital media content, at the media player application (Bilinski teaches in ¶ [0008] that the receiving an indication that the media content item is to be played back and determining “monitoring” a first playback position in the media content item based on the first timestamp, and further teaches in ¶ [0040] that a user in response to receiving event at a media player application, a video streaming application, a video conferencing application and so on);
          monitoring a second playback position, associated with the second item of digital media content, at the media player application (Bilinski teaches in ¶ [0009] that the system comprises determining “monitoring” a second playback position in the media content item based on the second timestamp and further teaches in ¶ [0040] that a user in response to receiving event at a media player application, a video streaming application, a video conferencing application and so on); and 
         altering the first playback position when a time difference between the first playback position and the second playback position exceeds a threshold value (Bilinski teaches in ¶ [0009] causing “altering” the media content item to be presented based on the first playback position and the second playback position based on different timestamp which is equivalent to “a time difference” and further duration greater than a predetermined threshold).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of determining “monitoring” and causing “altering” the playback positions based on different timestamps ([0009], [0040] and [0070]) of Bilinski into the teachings of Hildreth in view of Ramaley further in view of Levinson invention. One would have been motivated to do so in order to avoid missing a portion of the media content by such an interruption and provide an option to the user to rewind the media content one or more times to locate a desired playback position to resume playback of the missed media content in an efficient manner.

Claims 9, 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Bilinski.

Regarding claim 9. 
         Hildreth further teaches a system for providing media content, comprising: a source device storing first and second items of digital media content (Hildreth teaches in ¶ [0037] that the source device 102 of Fig. which is equivalent to “source device” stores the received digital media content files such as, spreadsheets, audio files, video files, text files, image files, multimedia files, interactive multimedia files, or data files which are equivalent to “digital media file”); and 
              a computing device comprising: a network interface configured to receive the first and second items of digital media content from the source device via a network connection (Hildreth teaches in ¶ [0052] that the a target device 104 which is equivalent to “a computing device communicates with a source device 102 via one or more communication networks 110 at a given network interface and further teaches in ¶ [0037] that the target device 104 receives the digital media content files such as, spreadsheets, audio files, video files, text files, image files, multimedia files from the source device 102. a media player configured to simultaneously provide the first and second items of digital media content to a display of the computing device (Hildreth teaches in ¶ [0113] media content distribution techniques to accommodate a wide variety of business models that simultaneously support the often diverse interests of digital media content sources and the target devices “a computing device” accesses digital media content from virtually anywhere. The process of accessing the digital media content from virtually anywhere by a target device functionally is equivalent to “digital media content to a display of the computing device”) but Hildreth in view of Ramaley does not explicitly teach the media player comprising a synchronization component that monitors a first playback position, associated with the first item of digital media content, and a second playback position, associated with the second item of digital media content, and alters the first playback position when a time difference between the first playback position and the second playback position exceeds a threshold value. 
          However, Bilinski teaches the media player comprising a synchronization component that monitors a first playback position, associated with the first item of digital media content (Bilinski teaches in ¶ [0008] that the receiving an indication that the media content item is to be played back and determining “monitoring” a first playback position in the media content item based on the first timestamp, and further teaches in ¶ [0040] that a user in response to receiving event at a media player application, a video streaming application, a video conferencing application and so on), and a second playback position, associated with the second item of digital media content (Bilinski teaches in ¶ [0009] that the system comprises determining “monitoring” a second playback position in the media content item based on the second timestamp and further teaches in ¶ [0040] that a user in response to receiving event at a media player application, a video streaming application, a video conferencing application and so on), and alters the first playback position when a time difference between the first playback position and the second playback position exceeds a threshold value (Bilinski teaches in ¶ [0009] causing “altering” the media content item to be presented based on the first playback position and the second playback position based on different timestamp which is equivalent to “a time difference” and further teaches in ¶ [0070] that the playback position timestamp corresponds to the second most recent user event, a user event with a duration greater than a predetermined threshold).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of determining “monitoring” and causing “altering” the playback positions based on different timestamps ([0009], [0040] and [0070]) of Bilinski into the teachings of Hildreth in view of Ramaley invention. One would have been motivated to do so in order to avoid missing a portion of the media content by such an interruption and provide an option to the user to rewind the media content one or more times to locate a desired playback position to resume playback of the missed media content in an efficient manner.

Regarding claim 11.  
             Hildreth in view of Bilinski teaches wherein the first and second items of digital media content are stored in a local storage of the computing device, and the media player provides the first and second items of digital media content to the display from the local storage as respective media streams from the local storage (the Examiner has interpreted the term “local storage” based on ordinary and customary meaning as a hard-disk drive which is a data storage device used for storing and retrieving digital information and thus, Hildreth teaches in ¶ [0036] a computer device media player mobile device which include hard-drive storage devices which can be “local storage device” are provided to store generally documents, spreadsheets, audio files, video files, text files, image files, multimedia files, interactive multimedia files, or data file as disclosed in ¶ [0035]. Note that above listed files are equivalent to “first and second items of digital media contents” further Bilinski teaches in [0006] that display device).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of using a hard-disk drive “local storage device ([0006]) of Bilinski into the teachings of Hildreth invention. One would have been motivated to do so in order to properly save users data and users have full control of their backups, which means better control of who accesses their data. Disconnecting the drives from the network makes their data safe from attacks in an efficient manner.

Regarding claim 12. 
         Hildreth in view of Bilinski teaches the media player comprising a playback management component configured to select one of the first and second items of digital media content according to respective properties of the first and second items of digital media content and prioritize the selected one of the first and second items of digital media content in providing the first and second items of digital media content to the display, such that a resource associated with the computing device is used preferentially for the selected one of the first and second items of digital media content (Hildreth teaches in ¶ [0026] that the digital media content is identified and transcoded into a selected format prior to receipt by a particular target device via a communication session (such as a peer-to-peer communication session or a client-server communication session and further teaches in ¶ [0070] that transcode priorities maybe adjusted based on the number of devices requesting particular digital media content (for example, if the popularity of a certain television show escalates in one geographic area, transcode manager 216 may increase its transcoding priority, re-prioritize other content, and/or relocate the transcoding process to a processor with more capacity) and Bilinski also teaches in ¶ [0056] creating playback options, generating an aggregated snippet of media content, etc. to select a predetermined number of user events based on the ranking (e.g., the top 3 user events)).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of creating a playback option to the user ([0056]) of Bilinski into the teachings of Hildreth invention. One would have been motivated to do so in order to the client application can rank multiple detected user events based on the distraction indicators associated with the user events and can select a predetermined number of user events based on the ranking to prioritize the media content in an efficient manner.
Regarding claim 13. 
          Hildreth teaches wherein the network interface is configured to receive the first and second items of digital media content from the source device via a distributed network (Hildreth teaches in ¶ [0052] one or more communication networks 110 receives digital media contents at a given network interface and further teaches in ¶ [0037] that the target device 104 receives the digital media content files such as, spreadsheets, audio files, video files, text files, image files, multimedia files from the source device 102 and further one or more target devices 104 which are equivalent to “computing devices” linked for distribution of digital media content files through communication networks 110 “distributed network”).
Regarding claim 14.  
        Hildreth teaches wherein the first and second items of digital media content are received indirectly from the source device via a peer-to-peer network (Hildreth teaches in ¶ [0026] that a system of distributing digital media content which may be from a number of digital content sources and/or controlled by disparate entities, to target electronic devices via networks and a communication session (such as a peer-to-peer communication session or a client-server communication session)).
Regarding claim 15. 
 teaches wherein the first and second items of digital media content are provided to the display as media streams, such that the media player provides the first and second items of digital media content to the display as the first and second items of digital media content are received at the network interface (Hildreth teaches in ¶ [0052] one or more communication networks 110 receives digital media contents at a given network interface and further Bilinski teaches in ¶ [0008] that the receiving an indication that the media content item is to be played back and determining “monitoring” a first playback position in the media content item based on the first timestamp, and further teaches in ¶ [0040] that a user in response to receiving event at a media player application, a video streaming application, a video conferencing application and so on).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of a media player application and a video streaming application ([0040]) of Bilinski into the teachings of Hildreth in view of Ramaley invention. One would have been motivated to do so since TV streaming or streaming data can save money, user can watch any program on his/her schedule on demand, game can be played online in an efficient manner.
Regarding claim 16. 
        Hildreth in view of Bilinski teaches the media player comprising a playback management component configured to select one of the first and second items of digital media content according to respective properties of the first and second items of digital media content and prioritize the selected one of the first and second items of digital media content in receiving the first and second items of digital media content, such that a resource associated with one of the network connection and the computing device is used preferentially for the selected one of the first and second items of digital media content (Hildreth teaches in ¶ [0026] that the digital media content is identified and transcoded into a selected format prior to receipt by a particular target device via a communication session (such as a peer-to-peer communication session or a client-server communication session and priorities maybe adjusted based on the number of devices requesting particular digital media content (for example, if the popularity of a certain television show escalates in one geographic area, transcode manager 216 may increase its transcoding priority, re-prioritize other content, and/or relocate the transcoding process to a processor with more capacity) and Bilinski also teaches in ¶ [0056] creating playback options, generating an aggregated snippet of media content, etc. to select a predetermined number of user events based on the ranking (e.g., the top 3 user events)).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of creating a playback option to the user ([0056]) of Bilinski into the teachings of Hildreth invention. One would have been motivated to do so in order to the client application can rank multiple detected user events based on the distraction indicators associated with the user events and can select a predetermined number of user events based on the ranking to prioritize the media content in an efficient manner.
Regarding claim 17. 
          Hildreth in view of Bilinski teaches wherein the properties of the first and second items of digital media content comprise one or more of a size of each of the first and second items of digital media content (Hildreth teaches in ¶ [0060] that adapting the screen size of a video file so the video plays back correctly on the target device), a bitrate of each of the first and second items of digital media content (Hildreth teaches in ¶ [0057] he media file formats a device is capable of playing back (e.g., GIF, JPEG, MP3, WMA, AVI, WMV, etc.), the bit rate that the device is capable of handling) a duration of each of the first and second items of digital media content (Bilinski teaches in ¶ [0029] playback the media content from a position corresponding to the start of a detected event associated with the user (e.g., the most recent user event that occurred during the presentation of the media content, a user event having a particular duration, etc.), and a position across a combined duration of the first and second items of digital media content for which each of the first and second items of digital media content contain content for display (Bilinski teaches in [0050] that the duration of the detected user event exceeds a predetermined time period, the application can associate an end timestamp with the detected user event at 140, and the end timestamp can indicate a time position in the media content corresponding to the end of the detected user event).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the technique of using a predetermined duration timestamp to detect the user media content ([0050]) of Bilinski into the teachings of Hildreth invention. One would have been motivated to do so since this technique effectively reduces the time required for transferring digital media content between source and target devices.
Regarding claim 18. 
         Hildreth teaches wherein the resource associated with one of the network connection and the computing device comprises one of a bandwidth of the network connection, disk read speed, a processing capacity of the computing device, and a memory of the computing device (Hildreth teaches in [0027] that the network streaming capability, network reliability, user network preferences, network latency, network bandwidth, network usage level. Here: the claim lists features in the alternative. While the claim lists a number of optional limitations only one limitation from the list is required and needs to be met by the prior art. The Examiner has chosen network bandwidth).
Regarding claim 19.  
          Hildreth in view of Bilinski teaches wherein the playback management component is configured to select the one of the first and second items of digital media content dynamically, such that the selected one of the first and second items of digital media content is the first item of digital media content at a first time in the display of the first and second items of digital media content and the second item of digital media content at a second time in the display of the first and second items of digital media content (Hildreth teaches in [0047] that the dynamic or static characteristics of communication network(s) 110, are another type of distribution criteria 215. Network characteristics 223 are also generally used to select the format to which digital media content 212 and further teaches in ¶ [0070] that transcode priorities maybe adjusted based on the number of devices requesting particular digital media content and Bilinski also teaches in ¶ [0056] creating playback options, generating an aggregated snippet of media content, etc. to select a predetermined number of user events based on the ranking (e.g., the top 3 user events)).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method of creating a playback option to the user ([0056]) of Bilinski into the teachings of Hildreth invention. One would have been motivated to do so in order to the client application can rank multiple detected user events based on the distraction indicators associated with the user events and can select a predetermined number of user events based on the ranking to prioritize the media content in an efficient manner.
Regarding claim 20. 
         Hildreth teaches a method comprising: storing first and second items of digital media content on a source device associated with a distributed network, the first and second items of digital media content being associated with a set of subscribers (note that the Examiner has interpreted the terms like images, audio files, video files, and spreadsheets as a “digital media file” per Applicant’s disclosure in ¶ [00018] and thus, Hildreth teaches in ¶ [0035] that the media sources 114 includes documents, spreadsheets, audio files, video files, text files, image files, multimedia files, interactive multimedia files, or data files and further teaches in ¶ [0037] that the source device 102 of Fig. which is equivalent to “source device” stores the received digital media content files such as, spreadsheets, audio files, video files, text files, image files, multimedia files, interactive multimedia files, or data files which are equivalent to “digital media file” and further indicates that how users equivalent to “set of subscribers” one or more target devices 104 which are equivalent to “computing devices” linked for distribution of digital media content files through communication networks 110 “distributed network”);
            providing a file representing the first and second items of digital media content to each of a plurality of computing devices associated with the set of subscribers via the distributed network in response to storing the first and second items of digital media content on the source device, each of the plurality of computing devices storing a media player application (Hildreth teaches in ¶ [0037]-[0038] that the digital media content which includes different files distributed to each of one or more target devices 104 which are equivalent to “ a plurality of computing devices” that can be held by users “set of subscribers” and further indicates how the source device 102 of Fig. 1 “source device”  stores the digital media content after receiving from the DMC (Digital media content) 212 of Fig. 1 and further the one or more target devices 104 “the plurality of computing devices” include any personal computing device for example, having media players, such as personal computers, personal audio or video players, hard-drive storage devices and further teaches in ¶ [0092] that the media player application 204. For example, like other media source applications 202, a media player application 204 may supply various forms of media content 212); 
         utilizing the file representing the item of digital media content at the media player application stored on each of a set of computing devices associated with the set of subscribers to provide the first and second items of digital media content to the set of subscribers (Hildreth teaches in ¶ [0035] that media sources 114 which includes documents, spreadsheets, audio files, video files, text files, image files, multimedia files, interactive multimedia files and further teaches in ¶ [0091] once the above listed digital media files are identified, the proper utilization or operation can be performed by the media player applications. For example, media source application 202 may be an interactive TV service application that facilitates the recording of video (e.g., TV programming) directly off of a cable and/or satellite feed, a video capture component to transfer home video footage from a digital video recorder stored in media library 208 may include, for example, audio files in the form of MP3 and WMA files, video files in the form of DVR-MS, AVI and MOV files, and image files in the form of GIF and JPEG files to be presented on one or more target devices 104 that can be held by users which are equivalent to “a plurality of computing devices the set of subscribers”), wherein utilizing the file representing the item of digital media content at the media player application is performed at each of the set of computing devices without input from an associated subscriber of the set of subscribers (Hildreth teaches in ¶ [0091] the proper utilization or operation can be performed by the media player for example, presented on one or more target devices 104 that can be held by users which are equivalent to “a plurality of computing devices associated with the plurality of subscribers”, and also teaches in ¶ [0104] about the digital media content 212 is organized into subsets may be pre-established or established based on user input. For example, subsets of transcoded digital media content 214 “first proper subset computing device” that meet certain subset selection criteria 221 may be pre-established store in one or more information repositories 211 “second proper subset computing device” without any additional requirements “ without input”);  
           simultaneously providing the first and second items of digital media content to a display of a given computing device of the set of computing devices via the media player application associated with the given computing device (Hildreth teaches in ¶ [0113] media content distribution techniques to accommodate a wide variety of business models that simultaneously support the often diverse interests of digital media content sources and the target devices “a computing device” accesses digital media content from virtually anywhere. The process of accessing the digital media content from virtually anywhere by a target device functionally is equivalent to “digital media content to a display of the computing device”);
          receiving a predetermined condition at the given computing device from an associated subscriber via a user interface (Hildreth teaches in ¶ [0067] that the desired media identified in the 1.sup.st column for Target Device A has been stored in the media library 208, and that it has already been transcoded and copied to Target Device A. After transcoded media content 214(A) in the transcode cache 220 has been transferred to the appropriate target device 104 that can be held by user which is equivalent to “a given subscriber” it may delete a piece of content within a certain period of time (for example, one week after it was last used and further teaches in [0105] that the specific digital media content (for example, subsets (or references thereto) of transcoded media content 214) via user interfaces 101); and 
            deleting the first and second items of digital media content from the given computing device when the predetermined condition is met (Hildreth teaches in ¶ [0067] that the desired media identified in the 1.sup.st column for Target Device A has been stored in the media library 208, and that it has already been transcoded and copied to Target Device A. After transcoded media content 214(A) in the transcode cache 220 has been transferred to the appropriate target device 104 that can be held by user which is equivalent to “a given subscriber” it may delete a piece of content within a certain period of time (for example, one week after it was last used), or if space is needed for new transcoded content, or for any combination of reasons. Note that deleting the content based on time constraints or period of time to make free the storage space for download indicates “a predetermined condition met” in light of the instant Application disclosure ¶ [0047]) but Hildreth does not explicitly teach monitoring each of a first playback position, associated with the first item of digital media content, and a second playback position, associated with the second item of 44GXC-028793 US ORD digital media content at the media player application associated with the given computing device; and
            altering the first playback position when a time difference between the first playback position and the second playback position exceeds a threshold value.
monitoring each of a first playback position, associated with the first item of digital media content, and a second playback position, associated with the second item of 44GXC-028793 US ORD digital media content at the media player application associated with the given computing device (Bilinski teaches in ¶ [0008] that the receiving an indication that the media content item is to be played back and determining “monitoring” a first playback position in the media content item based on the first timestamp, and further teaches in ¶ [0040] that a user in response to receiving event at a media player application, a video streaming application, a video conferencing application and so on); and 
        altering the first playback position when a time difference between the first playback position and the second playback position exceeds a threshold value (Bilinski teaches in ¶ [0009] causing “altering” the media content item to be presented based on the first playback position and the second playback position based on different timestamp which is equivalent to “a time difference” and further teaches in ¶ [0070] that the playback position timestamp corresponds to the second most recent user event, a user event with a duration greater than a predetermined threshold).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the technique of determining “monitoring” and causing “altering” the playback positions based on different timestamps ([0009]) of Bilinski into the teachings of Hildreth invention. One would have been motivated to do so in order to avoid missing a portion of the media content by such an interruption and provide an option to the user to rewind the media content one or more times to locate a desired playback position to resume playback of the missed media content in an efficient manner.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hildreth in view of Bilinski further in view of Grosz et al. (US. Pat. No. 8,935,322 B1, hereinafter Grosz).

Regarding claim 10. Hildreth in view of Bilinski teaches the system of claim 9.
wherein the media player is configured to provide the first item of digital media content to the display in a form that is not visible to a user of the computing device. 
          However, Grosz teaches wherein the media player is configured to provide the first item of digital media content to the display in a form that is not visible to a user of the computing device (Grosz teaches in [Col. 6, lines 18-21, lines 25-39 and 44-53] that the a user interface which is a graphical user interface in a display of a computer screen is provided to transfer and display the digital media contents outside the visibility area of user interface device. Note that outside the visibility area is equivalent to “the display in a form that is not visible”).
         It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a technique of displaying digital media content outside the visibility area ([Col. 6, lines 18-53]) of Grosz into the teachings of Hildreth in view of Bilinski invention. One would have been motivated to do so in order to provide for a user to select the original media files for an upload at a workspace of a user-device, and hence ensures identifying the poor images in the photo set automatically by performing the image analysis on the client-side and removes the photos that are not adequate or properly focused, and also chooses the correct photos in an efficient manner.

Response to Arguments
            Applicant argues that Hildreth, files appear to be transmitted directly from the source device 102 to the target device 104, without the use of an intermediate file that is executed at the target device to initiate the transmission. (Remarks, Page 8 under section 1 first paragraph).
          In response to the above Applicant’s argument, the Examiner respectfully disagrees. First, the claimed language does not include neither the term “intermediate file” nor does not show how the “intermediate file” is executed to initiate the transmission. Rather, the claim calls for utilizing the file 

        Applicant also argues with respect to the rejection of claim 3 by stating that there is no indication that a file representing the digital media file at the media player application is executed without user input and further stated that the digital media content is selected by the user, and does not appear to be stored without input from the user. (Remarks, Page 8 under section 1 second paragraph).
      In response to the above Applicant’s argument, the Examiner respectfully disagrees. The Examiner believes that communication devices always require user or subscriber input in order to perform network function in the network communication technology. However, the media file and/or applications can be executed by the devices based on some kinds of program and thus, the user input recited in the prior art of record is not for representing the digital media file at the media player application execution. In this case, the cited prior art of record Hildreth teaches in ¶ [0072]-[0073], ¶ [0076] how a particular process related to executing the application that can be completed based on a request and processor-readable medium," as used herein, can be any means that can contain, store, communicate, propagate, or transport instructions (i.e., from the user) for use or execution and further teaches in and ¶ [0065] and ¶ [0078] recorded in the media library 208 prior to the Cops episode, and 


         Applicant also argues with respect to the rejection of claim 4 by stating that there is no indication that media is ever deleted automatically from a target device in Hildreth, and it is thus, respectfully submitted that Hildreth fails to teach subject matter of claim 4. (Remarks, Page. 9). 
        In response to the above Applicant’s argument, the Examiner respectfully disagrees because in light of the Applicant’s specification ¶ [0047] a deleting of download content, including conditions based on time constraints (e.g., days since last viewed, days since first viewed, or days since the file was downloaded) and thus, Hildreth teaches at least in ¶ [0067], ¶ [0080] how the system deleting the content or the desired media identified based on a pre-defined period of time for example, every week (i.e., this indicates that the deletion performed automatically every week) to make the storage space free (i.e., by deleting) if the rules for determining if a particular piece of transcoded media content 214(A) is to be released..., or deleted and further indicates that the transcoded media content is deleted from the cache (although it will be appreciated that especially in the case of a network-side implementation, it may be desirable to implement a more gradual phase-out of media content). Therefore, Hildreth reasonably teach the limitation in question. 
    
         Applicant also argues with respect to claim 2 that Hildreth in view of Crasta does not appear to teach "establishing a torrent file representing the digital media file in response to storing the digital media file on the source device." While Crasta appears to teach the use of torrent files, there is no teaching or suggestion of establishing a torrent file in response to storing digital media at a source device. In fact, Crasta appears to be silent with regards to how a torrent file is established, and Hildreth does not appear to remedy this deficiency. Further, it will be noted that the use of torrent files in 
      In response to the above Applicant’s argument, the Examiner respectfully disagrees. Crasta uses the same type of torrent file for the same purpose by providing a torrent file to perform a peer computing system between P2P (point to point). For example, Crasta in ¶ [0019] states that in order to perform a booting P2P (point to point) the system uses torrent file consists of file information and announces servers. When a computing system enters a network consisting of peer computing systems, the computing system loads the announce servers from torrent file and gets the peer and seeder information. Therefore, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

     Applicant also argues that Hildreth and Levinson in view of Bilinski does not appear to teach the recited synchronization component…Claim 8 recites a first playback position, associated with the first item of digital media content, and a second playback position, associated with the second item of digital media content, so the timestamps and layback positions of Bilinski cannot provide the recited system. In particular, time stamps are never compared across items of digital media content, as described in the adjustment function of the synchronization component. Further, while Bilinski does adjust the playback position based on the time stamps, there is no teaching or suggestion of altering the first playback position when a time difference between the first playback position and the second playback position exceeds a threshold value. Hildreth and the other cited references fail to remedy this deficiency. (Remarks, Page. 10).
first playback position in the media content item based on the first timestamp and determining the second play back position, the first and the second indication that the interaction with the mobile device has ceased; storing the first and the second timestamp (note that if the time stamp is the same or similar for the first and the second, there is no need to label or say the “first” and the “second” time stamp) for indication. Third, Bilinski teaches in [abstract] and ¶ [0009], ¶ [0005], ¶ [0007]-[0009] causing or altering the media content item to be presented based on the first playback position and the second playback position. Furthermore, Hildreth and the other cited references do not fail to remedy any deficiency in the limitation in question.

        Applicant also argues that Hildreth in view of Bilinski fails to teach "simultaneously providing the first and second items of digital media content to a display of the computing device" as is claimed. Neither Bilinski nor Hildreth appears to teach simultaneous display of two items of content. The Office Action cites a portion of Hildreth that discusses "media content distribution techniques to accommodate a wide variety of business models that simultaneously support the office diverse interests of digital media content sources." This is not a teaching of simultaneously providing two items of content to a display, and it is respectfully submitted that claims 9 and 20 are patentable over Hildreth in view of Bilinski for at least this reason. Further, Hildreth in view of Bilinski does not appear to teach the recited synchronization component. Further, while Bilinski does adjust the playback position based on the time stamps, there is no teaching or suggestion of altering the first playback position when a time difference 
    In response to the above Applicant’s argument, the Examiner respectfully disagrees. First, claims 9 and 20 do not include the term “adjust the playback position”. Rather, claims 9 and 20 call for “a media player configured to simultaneously provide the first and second items of digital media content to a display of the computing device, the media player comprising a synchronization component that monitors a first playback position “and “simultaneously providing two items of content to a display”. Second, Hildreth in view of Bilinski expressly teaches the limitation in question by providing a digital media content or file virtually from anywhere. For example, Hidreth teaches in ¶ [0012] and ¶ [0113] the system can accommodate a wide variety of business models that simultaneously support the often diverse interests of digital media content sources such as individuals, advertisers, media content creators and suppliers, network operators, and licensors/licensees. Bilinski further teaches in [abstract] and ¶ [0009], ¶ [0005], ¶ [0007]-[0009] causing or altering the media content item to be presented based on the first playback position and the second playback position. 

         Applicant argues that the Office Action cites the transcoder queue in Hildreth for this teaching, stating that transcoding priorities can be adjusted according to, for example, the popularity of the content. It will be appreciated, however, that the transcoding process occurs when content is transmitted to a computing device, whereas in claim 12, it is clear that the content is already stored locally and provided to the display from local storage, and the prioritization is performed in this context. Accordingly, Hildreth does not appear to suggest prioritizing the user of resources for displaying local content, as is claimed. Bilinski appears to teach generating additional playback options based on user events, but there is no indication of prioritizing local resources for playback, particularly in the context of managing simultaneously displayed media streams. (Remarks, Pages 12-13).


         Applicant further argues that Grosz does not appear to contain the teachings attributed to it in the Office Action. Claim 10 recites providing a first item of digital media content to a display in a form that is not visible to a user of the computing device. This is done, for example, to allow synchronization of two streams of digital content to be maintained for later viewing even when the user does not currently wish to view one of the items of content. The Office Action cites Col. 6 of Grosz for this teaching, but Grosz merely teaches the uploading of media files as a background computer process, which occurs outside of the visibility of a user interface. Uploading a file to another system is not providing it to a display, as is claimed. (Remarks, Page 14).
is not visible to a user is for the purpose of allowing synchronization of two streams of digital content to be maintained for later viewing even when the user does not currently wish to view one of the items of content. Second, based on ordinary and customary meaning, the term “not visible to a user” is equivalent to the term “outside the visibility area of a user”. Therefore, the prior art of record Grosz expressly teaches the limitation in question of claim 10. 

Furthermore, any remaining arguments are addressed by the response above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142. The examiner can normally be reached M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERHANU SHITAYEWOLDETADIK/      Examiner, Art Unit 2455

/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455